Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 1 of 13 PageID 365




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                 Case No.:      3:20-cr-25-J-34PDB

    D.K. JOHNSON

                                                    /

                                                ORDER

           This case is before the Court on Defendant D.K. Johnson’s pro se “Emergency

    Motion to Amend DK Johnson’s Sentencing for Compelling Circumstances,” (Doc. 39,

    Emergency Motion), which the Court construes as an Emergency Motion for

    Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Johnson requests

    compassionate release because of his age, myriad health conditions, and the Covid-19

    pandemic.

           Johnson, an 80-year-old retired veteran, was arrested on February 5, 2020, and

    charged with possession of a firearm by a convicted felon. (Doc. 4, Minute Entry of Initial

    Appearance; Doc. 14, Indictment).1 He pleaded guilty to the charge pursuant to a written

    plea agreement. (Doc. 24, Plea Agreement). The Court sentenced Johnson to a term of

    eight months of imprisonment, to be followed by a three-year term of supervised release,

    six months of which were to be served on home confinement. (Doc. 37, Judgment). At


    1
            In 1992, Johnson was convicted in the United States District Court for the Eastern District
    of New York of one count of attempted murder, two counts of assault, and one count of using a
    firearm during a crime of violence. (See Doc. 24, Plea Agreement at 16; Doc. 28, Presentence
    Investigation Report [PSR] at ¶ 31). The convictions were based on the attempted shooting of his
    supervisor in November 1989, while Johnson was working at a Navy yard in Brooklyn. PSR at ¶
    31. The district court sentenced Johnson to a total term of 10 years’ imprisonment, from which he
    was released in 2000. (Id.). According to the PSR, Johnson has no criminal convictions other than
    that case and the instant case.

                                                    1
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 2 of 13 PageID 366




    Johnson’s request, the Court recommended that the Bureau of Prisons (BOP) place him

    at the facility in Butner, North Carolina, and that the BOP expedite Johnson’s designation.

    Judgment at 2. However, Johnson has been detained at the Baker County Detention

    Center the entire time. According to the BOP, Johnson is due to be released from his term

    of imprisonment on October 6, 2020, less than one month from now.

            The United States filed a response in opposition, arguing that the Court crafted

    Johnson’s sentence aware of his conditions and of the Covid-19 outbreak, and that the

    sentencing factors do not support releasing him early (by one month). (Doc. 42,

    Response). Upon consideration of the parties’ submissions, the record, 18 U.S.C. §

    3582(c)(1)(A), and the applicable policy statement, the Court finds that Johnson’s request

    for compassionate release is due to be granted.

       I.      Compassionate Release

            Generally speaking, a district court “may not modify a term of imprisonment once it

    has been imposed.” 18 U.S.C. § 3582(c). “The authority of a district court to modify an

    imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d

    1190, 1194–95 (11th Cir. 2010). The compassionate release statute, 18 U.S.C. §

    3582(c)(1)(A), provides one avenue for reducing an otherwise final sentence.

            Following passage of the First Step Act, § 3582(c) now provides in relevant part:

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring
                a motion on the defendant's behalf or the lapse of 30 days from the
                receipt of such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment (and may
                impose a term of probation or supervised release with or without
                conditions that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in section 3553(a)


                                                   2
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 3 of 13 PageID 367




                to the extent that they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction …

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A).

          Pursuant to its authority under 18 U.S.C. § 3582(c) and 28 U.S.C. § 994(t), the

    United States Sentencing Commission promulgated a policy statement governing the

    circumstances when compassionate release is appropriate. See U.S.S.G. § 1B1.13. The

    policy statement provides:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment (and may
          impose a term of supervised release with or without conditions that does not
          exceed the unserved portion of the original term of imprisonment) if, after
          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
          they are applicable, the court determines that—

          (1)    (A) Extraordinary and compelling reasons warrant the reduction; or
                 (B) The defendant (i) is at least 70 years old; and (ii) has served at
                 least 30 years in prison pursuant to a sentence imposed under 18
                 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                 is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.

    U.S.S.G. § 1B1.13. The Sentencing Commission has not updated the policy statement

    since the First Step Act became law.

          The commentary accompanying the policy statement instructs that “extraordinary

    and compelling reasons” exist under certain enumerated circumstances. U.S.S.G. §

    1B1.13, cmt. 1. As relevant here, these circumstances include:




                                                    3
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 4 of 13 PageID 368




                (A) Medical Condition of the Defendant.—
                    ...

                    (ii)   The defendant is--
                           (I) suffering from a serious physical or medical condition,
                           (II) suffering from a serious functional or cognitive impairment,
                           or
                           (III) experiencing deteriorating physical or mental health
                           because of the aging process,
                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment of a correctional
                           facility and from which he or she is not expected to recover.
             (B) Age of the Defendant.— The defendant (i) is at least 65 years old; (ii)
             is experiencing a serious deterioration in physical or mental health because
             of the aging process; and (iii) has served at least 10 years or 75 percent of
             his or her term of imprisonment, whichever is less.
    Id., cmt. 1(A), 1(B). Notably, a movant for compassionate release bears the burden of

    proving that a reduction in his or her sentence is warranted. United States v. Heromin, No.

    8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States

    v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

    burden of proving that a sentence reduction is appropriate).

       II.      Johnson Has Satisfied the Exhaustion Requirement

             The United States concedes that Johnson, who is not in a BOP facility, has

    exhausted his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A).

    Response at 4. The United States further “concedes that jurisdiction exists in order for the

    Court to review Johnson’s emergency motion for compassionate release.” Id. Although a

    court has an independent obligation to ensure it has jurisdiction, every circuit court to have

    addressed the issue has held that § 3582(c)(1)(A)’s exhaustion requirement is non-

    jurisdictional (albeit a mandatory claims-processing rule when invoked). United States v.


                                                   4
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 5 of 13 PageID 369




    Franco, — F.3d —, 2020 WL 5249369, at *1-2 (5th Cir. Sep. 3, 2020); United States v.

    Alam, 960 F.3d 831, 833 (6th Cir. 2020). The Court agrees with the reasoning in Franco

    and Alam, and finds that § 3582(c)(1)(A)’s exhaustion requirement, although a mandatory

    claims-processing rule, is not jurisdictional. Therefore, the Court accepts the United States’

    concession that Johnson has satisfied the exhaustion requirement and proceeds to the

    merits.

        III.      Johnson Has Shown Extraordinary and Compelling Reasons Warranting
                  Compassionate Release

               According to the Sentencing Commission’s policy statement on compassionate

    release, the “Medical Condition of the Defendant” and the “Age of the Defendant” may

    each qualify as an extraordinary and compelling reason for a sentence reduction. U.S.S.G.

    § 1B1.13, cmt. 1(A), (B). Under Application Note 1(A), a defendant’s medical condition

    makes him eligible for compassionate release if he is “suffering from a serious physical or

    medical condition” or “experiencing deteriorating physical or mental health because of the

    aging process” “that substantially diminishes the ability of the defendant to provide self-

    care within the environment of a correctional facility and from which he or she is not

    expected to recover.” U.S.S.G. § 1B1.13, cmt. 1(A)(ii). Alternatively, the prisoner’s age

    makes him eligible for compassionate release if he meets three criteria: (i) the inmate “is

    at least 65 years old”; (ii) the inmate “is experiencing a serious deterioration in physical or

    mental health because of the aging process”; and (iii) the inmate “has served at least 10

    years or 75 percent of his or her term of imprisonment, whichever is less.” Id., cmt. 1(B).2


    2
           Notably, unlike Application Note 1(A)(ii), Application Note 1(B) does not require an old-age
    defendant to show that his or her deteriorating health has “substantially diminishe[d] the ability of
    the defendant to provide self-care within the environment of a correctional facility and from which
    he or she is not expected to recover.”


                                                     5
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 6 of 13 PageID 370




           With respect to Johnson’s medical conditions, the United States concedes that one

    or more of Johnson’s conditions qualifies as an extraordinary and compelling reason for

    compassionate release. Response at 4, 8-10. Johnson, who is 80 years old, suffers from

    the following illnesses: type 2 diabetes, stage 3 chronic kidney disease, high blood

    pressure, a heart murmur, post-traumatic stress disorder (PTSD), depression, a lower

    back injury, a right leg injury, sleep apnea, and vision loss in his left eye. See Emergency

    Motion at 3-5; Response at 6; PSR at ¶¶ 48-61. Johnson takes six units of insulin two

    times a day, furosemide 40 mg (a “water pill”), cyanocobalamin 1000 mcg, and Losartan

    100 mg to treat his conditions. Id. at ¶ 49, 50. According to the Centers for Disease Control

    (CDC), type 2 diabetes mellitus and chronic kidney disease each increase the risk of

    severe infection from Covid-19.3 Additionally, the CDC advises that having high blood

    pressure may increase the risk of serious illness from coronavirus. The United States

    concedes that because Johnson has type 2 diabetes and chronic kidney disease, and

    because of the heightened risks that Covid-19 poses for people with these conditions, he

    has demonstrated extraordinary and compelling circumstances for purposes of U.S.S.G.

    § 1B1.13, cmt. 1(A)(ii).

           Additionally, Johnson qualifies for compassionate release based on his age,

    pursuant to U.S.S.G. § 1B1.13, cmt. 1(B). Johnson obviously meets the first and third

    criteria: he is 80 years old and has served seven of the eight months (87.5%) of his prison

    sentence. As discussed above, Johnson also meets the second requirement – that he is

    experiencing a serious deterioration in physical or mental health because of the aging

    process. Again, the record shows that Johnson suffers from type 2 diabetes, stage 3


    3
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
    conditions.html.


                                                  6
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 7 of 13 PageID 371




    chronic kidney disease, high blood pressure, a heart murmur, a lower back injury, a right

    leg injury, sleep apnea, and vision loss in his left eye. See Emergency Motion at 3-5;

    Response at 6; PSR at ¶¶ 48-61. Thus, the record shows that Johnson suffers from serious

    age-related physical decline.

           The Covid-19 pandemic simply accentuates Johnson’s need for compassionate

    release. Of course, “the mere existence of COVID-19 in society and the possibility that it

    may spread to a particular prison alone cannot independently justify compassionate

    release, especially considering BOP's statutory role, and its extensive and professional

    efforts to curtail the virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

    2020). However, Covid-19 poses especially grave risks for older individuals like Johnson.

    According to the Centers for Disease Control (CDC), the risk of death from Covid-19

    increases with age, with eight of ten Covid-19 deaths occurring among those aged 65 and

    older.4 And, the risk of serious complications from Covid-19 is further heightened for those

    of any age who, as discussed above, suffer from certain health conditions, such as type 2

    diabetes and chronic kidney disease. On this record, the Court concludes that given

    Johnson’s age and medical conditions, the dangers posed to him in particular by Covid-

    19 constitute extraordinary and compelling reasons to support a request for

    compassionate release. See U.S.S.G. § 1B1.13, cmt. 1(A), 1(B).

           Although the United States concedes that Johnson has shown extraordinary and

    compelling reasons, it argues that Johnson is not entitled to relief because the Court was

    aware of Johnson’s medical conditions and the Covid-19 pandemic when it sentenced him.




    4      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html


                                                  7
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 8 of 13 PageID 372




    Response at 8-10. That the Court was aware of these circumstances is not a bar to

    compassionate release. The policy statement’s accompanying commentary provides:

             Foreseeability of Extraordinary and Compelling Reasons.-- For
             purposes of this policy statement, an extraordinary and compelling reason
             need not have been unforeseen at the time of sentencing in order to warrant
             a reduction in the term of imprisonment. Therefore, the fact that an
             extraordinary and compelling reason reasonably could have been known or
             anticipated by the sentencing court does not preclude consideration for a
             reduction under this policy statement.

    U.S.S.G. § 1B1.13, cmt. 2. Thus, Application Note 2 forecloses the argument that a court

    cannot grant compassionate release based on circumstances that were anticipated at the

    time of sentencing. Moreover, the Court sentenced Johnson with the intention that he

    would be promptly designated for the BOP medical facility in Butner, North Carolina.

    Judgment at 2. That designation never came to fruition, presumably because of the

    precautions implemented by the BOP in response to Covid-19. Instead, since his

    sentencing, Johnson has remained at the Baker County Detention Center, where staff

    have struggled to help Johnson properly manage his health conditions. See Emergency

    Motion at 3-4.

             In light of these considerations, the Court finds that Johnson has demonstrated

    extraordinary and compelling reasons warranting consideration for compassionate

    release.

       IV.      Johnson Likely is Not a Danger to the Community and the § 3553(a)
                Factors Support a Reduction in Sentence

             The fact that Johnson has demonstrated extraordinary and compelling reasons

    permitting his compassionate release does not end the analysis. The Court must also

    consider the factors identified in 18 U.S.C. § 3553(a) and determine whether it can




                                                 8
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 9 of 13 PageID 373




    conclude that “[t]he defendant is not a danger to the safety of any other person or to the

    community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G. § 1B1.13(2), and whether a

    reduction of his sentence is consistent with the Sentencing Commission’s policy

    statements, 18 U.S.C. § 3582(c)(1)(A).

           Upon review of the record, having considered the § 3553(a) factors, the Court

    concludes that Johnson likely will not be a danger to the safety of any other person or to

    the community under the conditions of supervised release. U.S.S.G. § 1B1.13(2). In

    reaching this conclusion, the Court has carefully considered Johnson’s criminal record. As

    set forth in the Indictment, the Plea Agreement, and the PSR, almost 30 years ago in 1992,

    Johnson was convicted in the United States District Court for the Eastern District of New

    York of attempted murder, two counts of assault, and one count of using a firearm during

    a crime of violence. See Plea Agreement at 16; PSR at ¶ 31. In 1989, while working at a

    Navy yard in Brooklyn, Johnson went into the office of his supervisor (Floyd Roberts),

    pulled out a shotgun, and aimed it at him. PSR at ¶ 31. A chase ensued during which

    Johnson fired at Roberts but missed. Another officer (Carl Peach) intervened in an effort

    to help Roberts, and a struggle for the weapon followed. During the struggle, Johnson fired

    the weapon three more times. The first two shots missed, but the third shot struck Roberts

    in the left knee and gave Peach two superficial pellet wounds in his right leg. The district

    court sentenced Johnson to 10 years in prison. He was released in 2000. Id.

           According to the PSR, the 1989 offense was Johnson’s only encounter with the

    criminal justice system other than the instant case. During the 20 years between his

    release from prison and the instant offense, Johnson lived an otherwise law-abiding life.5


    5
          Because of the age of the conviction for the 1989 offense, Johnson’s criminal history score
    was zero and his Criminal History Category was I. PSR at ¶¶ 32, 33.


                                                   9
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 10 of 13 PageID 374




    In the instant case, Johnson was arrested and charged after he was found to be in

    possession of several firearms, in violation of 18 U.S.C. § 922(g)(1). Agents for the Bureau

    of Alcohol, Tobacco, and Firearms (ATF) found Johnson to be in possession of 100 rounds

    of CBC 9mm Luger ammunition, a Kel-Tech 9 mm pistol, a Colt .25 caliber pistol, a 12-

    gauge shotgun, a Marlin .22 caliber rifle, and an Anderson .556 caliber rifle with a 100-

    round magazine, which was loaded with 73 rounds of ammunition. Plea Agreement at 15-

    16.6 Johnson pleaded guilty to the offense and accepted responsibility. Each of these

    weapons (and others) have since been confiscated. PSR at ¶¶ 3, 5.

           Although Johnson’s criminal history is of concern, the Court is of the view that the

    conditions of supervised release (which already include a period of home confinement),

    can control the risk that he will reoffend. Among other things, Johnson will be required to

    report regularly to a probation officer, to truthfully answer any inquiries by the officer, and

    to submit to random visits. Additionally, Johnson must permit the probation officer to

    search his person, residence, vehicle, place of business, and other locations within his

    control. Johnson will know that if he reoffends while on supervised release, he will be

    subject to the revocation of his supervised release and reimprisonment. There is no

    indication that Johnson has incurred any disciplinary infractions during his time at the

    Baker County Detention Center, suggesting that he may do well under the supervision of

    the United States Probation Office. The Court also notes that even if it were to deny

    compassionate release, Johnson is due to be released from incarceration in less than a




    6
            The PSR also states that Johnson “made several general threats” against a person named
    C.S., who had fired Johnson from his job at a medical transportation company in early 2020. PSR
    at ¶¶ 7, 68. Fortunately, Johnson did not follow through on those threats.



                                                  10
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 11 of 13 PageID 375




    month. Johnson, at age 80 and with several medical conditions, is no more a danger now

    than he will be on October 6, 2020, when he is due to be released from custody.7

           The Court further concludes that consideration of the § 3553(a) factors supports a

    finding that reducing Johnson’s sentence is consistent with the Sentencing Commission’s

    policy statement. Johnson has completed all but one month – nearly 90% – of his term of

    imprisonment. He is 80 years old and in declining health. Johnson served in the United

    States Army from 1958 to 1978, receiving an honorable discharge after achieving the rank

    of Sergeant First Class and Chief Warrant Officer. PSR at ¶¶ 73, 74. Between 1965 and

    1974, during the midst of the Vietnam War, Johnson completed several tours of duty in

    Vietnam, Korea, and Japan. Id. at ¶ 44. He received several medals, badges, citations,

    and campaign ribbons, including the Bronze Star Medal, for his service in Vietnam. Id. at

    ¶ 74. Johnson suffers from PTSD and depression as a result of his experiences during the

    Vietnam War. Id. at ¶ 57-59. Having served his country well, it is not this Court’s intention

    that he should contract coronavirus while in prison.

           Section 3553(a) requires a sentencing court to consider, among other factors, the

    need for the sentence imposed to reflect the seriousness of the offense, promote respect

    for the law, provide just punishment, afford adequate deterrence, and protect the public.

    18 U.S.C. § 3553(a)(2). It also requires the sentencing court to consider “the nature and

    circumstances of the offense and the history and characteristics of the defendant,” §



    7
            Statistics also show that age exerts a powerful influence on the recidivism rate, which
    declines as offenders get older. The Effects of Aging on Recidivism Among Federal Offenders, at
    3, 23, United States Sentencing Commission (2017), available at https://www.ussc.gov/sites/
    default/files/pdf/research-and-publications/research-publications/2017/20171207_Recidivism-
    Age.pdf. According to the Sentencing Commission, offenders aged 65 and older, like Johnson, are
    the least likely to be rearrested, reincarcerated, or reconvicted. Id. at 23. Granted, however, this
    point carries a bit less force here, where Johnson reoffended at the age of 80.


                                                    11
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 12 of 13 PageID 376




    3553(a)(1), the sentencing range established by the sentencing guidelines, §

    3553(a)(4)(A), and the need to avoid unwarranted sentencing disparities, § 3553(a)(6). In

    view of all the § 3553(a) factors, the Court finds that reducing Johnson’s term of

    imprisonment by one month to time served is consistent with the applicable policy

    statements issued by the Sentencing Commission.

       V.      Conclusion

            Upon review of the parties’ arguments, the record, and the applicable law, the Court

    concludes that Johnson qualifies and is appropriate for compassionate release.

            Accordingly, it is hereby ORDERED:

       1. Defendant D.K. Johnson’s pro se “Emergency Motion to Amend DK Johnson’s

            Sentencing for Compelling Circumstances” (Doc. 39), construed as an Emergency

            Motion for Compassionate Release, is GRANTED.

       2. The Court reduces Johnson’s term of imprisonment to TIME SERVED. Upon his

            release from custody, Johnson will begin serving a term of supervised release of

            three years. Judgment at 3. Johnson will be subject to the same conditions of

            supervised release as set forth in the Judgment, except with the following

            modification: Johnson shall participate in the Home Detention program for a period

            of SEVEN (7) MONTHS rather than a period of six (6) months.

       3. The Court appoints the Office of the Federal Public Defender to assist Johnson in

            coordinating with the United States Probation Office to arrange a release plan.

       4. This order is stayed for up to five days, for the verification of Johnson’s residence

            and/or establishment of a release plan, to make appropriate travel arrangements,

            and to ensure the defendant’s safe release. Johnson shall be released as soon as


                                                 12
Case 3:20-cr-00025-MMH-PDB Document 43 Filed 09/14/20 Page 13 of 13 PageID 377




            a residence is verified, a release plan is established, appropriate travel

            arrangements are made, and it is safe for the defendant to travel. There shall be no

            delay in ensuring travel arrangements are made. If more than five days are needed

            to make appropriate travel arrangements and ensure Johnson’s safe release, the

            parties shall immediately notify the court and show cause why the stay should be

            extended.

       5. The Court recommends that jail officials at the Baker County Detention Center place

            Johnson in quarantine pending, and in preparation for, his release, both to ensure

            his safety and that of the community upon his release.

            DONE AND ORDERED at Jacksonville, Florida this 14th day of September, 2020.




    lc 19

    Copies:

    Counsel of record
    Office of the Federal Public Defender
    Defendant D.K. Johnson
    United States Marshals Service
    United States Probation Office
    United States Bureau of Prisons
    Baker County Detention Center, Attn: Sheriff Scotty Rhoden




                                                 13
